Springer, J.,
with whom Steffen, J., agrees,
concurring:
1 agree with the majority opinion that the information in this *381case must be dismissed, but I have some things to add. In my view, the information did not in any of its three counts state a public offense. Further, the undisputed facts in this case — that a bank error resulted in a transfer of funds to Schertz’s account, which were drawn on by Schertz only after she advised the bank of the apparent error — make it legally impossible for valid criminal charges to have been filed against Schertz. The only possible explanation that I can see for what happened in this case is that the bank was able to abuse the criminal justice system and to use the district attorney’s office as a collection agency. Finally, it is quite clear to me that instead of charging Schertz with larceny, the State should have charged the guilty bank agents with extortion.
Ms. Schertz was charged with the commission of three crimes, grand larceny, obtaining money by false pretenses, and conspiracy to obtain money by false pretenses.
The larceny charge was based on NRS 205.237. The gist of this crime is the “unlawful use” of a credit card “to obtain intentionally” money to which one is not entitled. The information states that at some unspecified time between April 9, 1990, and April 24, 1990, Schertz used a credit card to obtain money from Mildred and Edwin Harder. Schertz never obtained any money from anyone. A mistaken bank entry resulted in her account being credited. She did not use her card to “obtain” this money. She did not even know that she had “obtained” the money until she examined her account records. She certainly did not “use” a card to obtain money belonging to the Harders. The money that she obtained was by withdrawal of money from her own bank account after the bank had erroneously “obtained” it for her. Even if Ms. Schertz had not told bank agents about the error, and even if bank agents had not told her that she was free to withdraw the money, there is no possibility, under the circumstances of this case, that she could be found guilty of grand larceny and a violation of NRS 205.237.
Likewise, there is no possibility that Ms. Schertz committed the crime of obtaining money by false pretenses because no pretenses or representations were ever made by Schertz and, understandably, no pretenses or representations are charged in the information. Since there were no false pretenses in fact and none charged in the information, neither this crime nor a “conspiracy” to commit this crime could possibly have been established. There could be no valid plea bargaining in this case because no crime was charged and no crime was committed. This is a civil case; and when Schertz was unable to pay her civil debt in cash, the bank pressed criminal charges.
The facts that gave rise to the filing of this information are *382undisputed and agreed upon by the State. One day when Ms. Schertz checked her bank account at an automated teller she discovered that her account had been credited with what she “believed to be an error of five thousand and something dollars in my account.” She immediately went into the bank and told them of the error. Bank personnel checked Schertz’s records and told her that no mistake could be discerned. Schertz was told that insofar as the bank was concerned she was free to dispose of the money. There is no suggestion of fraud or stealth or any misconduct on her part. She used the money to pay off her student loan, medical and dental bills and to reupholster her couch.
Although it could be argued that Ms. Schertz should have made further inquiry before spending the money, there is nothing in the record that even remotely suggests that she intentionally cheated the bank or stole the money. She made no representations of any kind to the bank and any transfer of funds by the bank to her account was done at the bank, by the bank and before Ms. Schertz had any knowledge that the transfer had been made. The bank, of course, had a civil claim against Schertz, but Schertz obviously committed no crime. How she was treated by Valley Bank and the Washoe County District Attorney’s office has a Kafkaesque quality to it.1
I go to this detail to show that it is absolutely impossible, *383legally and factually, for Schertz to have been convicted of any crime. If there is any crime committed in this case, it is by Valley Bank and its agents.
Some two to four months after the mistake had been made, the bank sent two “security” agents to Ms. Schertz’s house to shake her down for immediate payment of the money that the bank had mistakenly given to her. Two men arrived at her house and told her they wanted the bank’s money right then and that if she did not pay, they would have her arrested. She offered to pay installments because she did not have $5,000.00. They pressed charges and had her arrested.
My reading of the record makes it very clear that the bank’s agents told Schertz, in effect^ “Pay now or go to jail.” Schertz offered to make good the bank’s mistake by paying the bank in installments, but this was not good enough for the bank, and it continued to press: “Pay now, or we will have you arrested.” They carried out their threat, and Schertz ended up in jail.
This case is quite disturbing to me; and this prompted me to add these comments to the majority opinion.

Mr. Edwards of the district attorney’s office put the State’s phoney case in this disconnected and obviously legally unfounded way:
[G]iven the fact she wasn’t taking the money with the intent at the time that she withdrew it from the automatic teller, knowing perhaps there was a mistake in acting on a mistaken belief that she had a right to that money, but when the bank confronted her and said you give back the money and the criminal charges became pending, then there was a factual basis [for criminal proceedings].
The nature of the persecution of debtor Joyce Ann Schertz may be best exemplified in the following cross-examination of Schertz’s husband, Theodore Hawkins, by prosecutor Edwards:
Q. So you swear in this affidavit that you know she has not been previously arrested or convicted; is that correct?
A. As far as I know, this is the only one that I know about.
Q. So you didn’t know about her prior convictions or arrests? [Prosecutor names supposed, but unsubstantiated, convictions/arrests.] A. No, because I didn’t know about them. She’s told me before we got married — I said: Now, Joyce, you tell me everything in your past. Because after we get married I don’t want something to fly up and hit me in the face.
I do not know whether Joyce Schertz was ever arrested for other crimes; documentation of these convictions does not appear in the record. I must wonder if prosecutor Edwards ever felt any qualms or pangs of conscience about having made these unnecessary, defamatory revelations about Ms. Schertz to her new husband.